Per Curiam.
Judgment and order unanimously reversed upon the law, with thirty dollars costs to defendant, and the latter’s *263motion for summary judgment granted, with appropriate costs in the court below.
The loan note in question supplemented the contract of insurance with regard to loans made under the policy and was an essential part thereof. Such note provided that the policy might be canceled upon non-payment of the loan, and authorized the company to apply the cash surrender value of the policy in satisfaction of the loan and to pay the remainder, if any, to the parties entitled thereto. Loan agreements of this kind are generally held to be valid and equitable. (Stevens v. Mutual Life Ins. Co., 227 N. Y. 524; 18 A. L. R. p. 1141 and cases cited therein at pp. 1145 et seq.) It appears without dispute that on the due date of the loan, the cash surrender value of the policy did not exceed the amount of such loan and unpaid interest; hence, there was no remainder of any proceeds payable under the policy. No opinion.
Present — Lewis, Smith and McCooey, JJ.